Title: To Thomas Jefferson from James O. Morse, 5 June 1823
From: Morse, James O.
To: Jefferson, Thomas


Sir
Cherry Valley N. Y.
June 5. 1823
Your highly esteemed favour of the 30th of April last came to hand, and after the Presidential election is over I shall put it in a frame and bequeath it to my children.—I have long been anxious to have in my possession some memorial of our republican patriarch, and am now happily gratified. as your name is frequently in conversation, and sometimes in the newspapers made use of to advance the interests of one or the other of the presidential candidates I write you for permission to make your letter of the 30th of April public—I have the honour to be with the greatest respect &cJames O. Morse